 GENERAL ELECTRIC COMPANY33GeneralElectricCompany, Apollo Systems'andInternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 12-RC-3342February 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on July 22, 23, 28, and 29, 1969,beforeHearing Officer Robert G. Romano of theNational Labor Relations Board. The Employer andthe Petitioner have each filed briefs.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings, and finds that they are free from prejudicialerror. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.The Petitioner seeks a unit of approximately 44nonexempt salaried employees,' but excluding 2secretaries,intheEmployer'sData ProcessingOperations, hereinafter referred to as Unit 118, andexcluding all technical and professional employees intheEmployer'sDaytona Beach facility. In thealternative,thePetitioner,beforetheHearingOfficerand in its brief, expressed a continuedinterest in a broadened unit which would include theabove-mentioned employees and other employees"who directly perform and function on dataprocessing equipment" and who are assigned toother organizationalunitsor departments of theEmployer at its Daytona Beach operations.3 TheEmployer took the position that the requested unitand the expanded unit proposed by the Petitionerare clearly inappropriate because they include only aportionof the Employer's personnel engaged inoffice clerical-typework including data processingand handling; but otherwise the Employer took noposition as to what would constitute an appropriateunit.There is no bargaining history for anyemployees at the Daytona Beach facility.'The Employer's name appears as amended at the hearing.'The partiesrefer to"non-exempt salaried"personnel as meaningemployees covered by the provisions of the FairLabor Standards Act'At thehearing, the Petitioner partially identified these additionalemployees in the following categories:flexowriters, inUnit 201; dataThe Employer, I of approximately 150 operatingdepartments4 within the General Electric Company,has its headquarters in Daytona Beach, Florida, andmaintains 9 branch locations in Florida, California,Texas,New York, Louisiana, and Alabama. TheDaytona Beach facility is engaged almost exclusivelyincomplex data analysis and research for theEmployer'sbusinessandmanagement supportsystems and related NASA-sensitive activities.Systemwide, the Employer has approximately5,167employees, including the 1,795 employeeslocated at Daytona Beach. Of the latter, figureabout 1,266 of the Employer's employees at itsheadquarters are classified as either professional andtechnical personnel or as production, maintenanceand plant clerical employees and are not in issue inthiscase.The remaining 429 employees, all ofwhom are nonexempt and salaried, are located inthe Employer's seven Daytona Beach buildings inmore than 100 organizational units and are engagedprimarily in office clerical work, including dataprocessing and handling. It is from this last groupthat the Petitioner requests a unit of 44 employees,excluding2secretaries,intheEmployer'sorganizationalUnit118,DataProcessingOperations.The record shows that among the 44 employees inUnit 118 there are 17 computer operators, 14keypunch operators, 3 certifier operators, 2 tapelibrarians, 4 control clerks computer operations, 3output assemblers, and 1 inventory and controlclerk. In addition, the two secretaries which thePetitioner seeks to include are also assigned to andwork in Unit 118. These employees work within alimited access area,5 which houses several computersand tab machines. The GE 635 computer,programmed to perform data processing functions inthe third generation phase," is the most sophisticatedhardware located inUnit118.Itsattendant"peripherals,"machines used for the inputting ofdataoriginatinglocally,includecardreaders,punches, and printers. Through a mediary computerknown as a DATANET-30, the GE 635 is alsoprogrammed to receive input data from remoteaccessterminalslocatedeitherinotherorganizational units at Daytona Beach or, and morecommonly, located at branch facilities of theEmployer.processing technician,inUnit 471;keypunch operators,inUnit 622,machine aided draftsmen and machine aided computer applicationtechnician, in Unit 662;engineering programming technicians, in Unit 612,and computer application technicians,inUnit 695'It appears that a "department"is the lowest managerial echelon withinthe General Electric Company where profit and loss responsibility is givenA "unit,"on the other hand,isthe lowest supervised level within adepartment's managerialhierarchy'For reasons largely due to maintaining computer hardware in a clean,controlled,air-conditioned environment,and in part due to the sensitivedata handled therein,Unit 118 and some other units, are semirestricted tooutside employees and do maintain separate lunchrooms However,outsideemployees regularly interface with personnel in limited access units on adaily basis when data is being processed.'Itappears that devising executive programs capable of coordinating181NLRB No. 5 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite the complex data analyses which thesecomputers perform, the operator's job, at best, callsfor the exercise of minimal discretion on his part.Also, the record shows that the computer operatorisonly occasionally involved in manning the GE 635console,and then under the supervision of aspecialist,an exempt employee. The bulk of theoperator's time is occupied in jobs of a clericalnature;mounting tapes and running the peripheralmachinery including card punches, printers, andreaders. The duties performed (e.g., keypunching) byother employees in Unit 118 are also of a routine,clerical nature. Further, the record reveals that thereare computers and tab machines in other units attheDaytona Beach facility which clearly demandthe same skills and experience; indeed, the recordamply reveals that many employees in other unitsperform virtually the same type of work as do thosein the requested unit.The record shows that other than a high schooleducation' no special qualifications are required tosecure a position in Unit 118 or other units whichappear to have some involvement with dataprocessing and handling work.8 The Employer hasinitiated courses of instruction in these fields whichare offered on a voluntary basis, after hours, andopen to exempt and nonexempt employees alike.However, while successful completion of one ormore of these courses enhances an employee'sopportunity to transfer into Unit 118 or any otherdata handling or processingunit, it is not deemed tobe a prerequisite to transferring. In a similar vein,simultaneously the functioning of several serial application programs issolelywithin the domain of exempt personnel.In simplified terms, the"software,"or executive program of a third generation computer, iscapable of directing the computer to decide whether ajob is to beperformed in sequence or concurrently,or deciding whether a job is to beaborted,and imparting this "housekeeping"information on printed formto the operator with instructions,for example,to mount additional tapes'A number of nonexempt salaried employees have had some collegeeducation and many have acquired work-related experience before joiningthe Employer'In this regard the Employer offered evidence showing that about 100additional employees located in 50-odd units were"significantly involved"with data processingthe record shows that of the 44 employees thePetitioner seeksmore than one-third came fromother units within the last 3 years, and over thesame period 7 nonexempt salaried employeestransferred from Unit 118 to other units. In termsof salary, the record is inconclusive, and does notclearly establish that employees in the requested unitreceive salaries different from those received byotheremployees;infact,exceptforminorvariations,thecorporatewide salary scales andemployment policies and benefits affecting all theEmployer'snonexemptsalariedpersonnelareidentical.Based on the above, and consistent with Boardpolicy,' we find that the employees in the requestedunit do not possess a sufficient separate communityof interest to warrant their inclusion in a separateunit appropriate for collective-bargaining purposes.In particular, we rely on the close integration of theEmployer's operations, the similarity in skills andexperience involved,which we deem to be of aclerical nature, and the apparent transferability ofpersonnel into and out of the requested unit. Onbalance, we feel these considerations, including theexclusion of salaried nonexempt employees from therequestedunit,outweigh, those emphasized by thePetitioner, namely, the separate limited access workarea, separate lunchroom, some difference in hoursof work, and limited physical interfacing with otheremployees.As for the Petitioner's alternaterequestedunit,we, as it correctly admitted in itsbrief,"cannot conceive any basis upon which theBoard might establish such a unit."We find, therefore, that the unit sought is toonarrow in scope to be appropriate. Accordingly, weshall dismiss the petition.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.'SeeThe Ohio CasualtyInsuranceCompany.175 NLRB No 140,TheGoodyear Tire & Rubber Company,168 NLRBNo. 25,and cases citedtherein